HODGSON, Chief Judge
(dissenting):
To rebut the accused’s contention that he had a peaceful and non-aggressive manner, the Government offered a three page document from the base Mental Health Clinic establishing that the accused sought “to get help in controlling my temper.” Defense counsel opposed its admission, maintaining the information it contained was “cumulative” and already in evidence through the prosecution’s cross-examination. In a slightly redacted form, the document was admitted'over defense objection as Prosecution Exhibit 46. Subsequent to trial this exhibit became lost or misplaced and accordingly, is not a part of this record.
I do not consider the absence of Prosecution Exhibit 46 to be a substantial omission. The only objection to the exhibit by the accused was that it was “cumulative”, as the evidence in it was already before the court in a different form. In my view the admission by the accused that he “.. . *802[wanted] help in controlling my temper” was the crucial portion of the exhibit that the Government wished to introduce. It rebutted defense testimony that the accused was a peaceful person. Why he sought assistance from the Mental Health Clinic is in the record verbatim. Further, the purpose of the accused’s visit to the Clinic was not challenged by the defense. The missing exhibit requested biographical information which by a reasonable interpretation would include name, sex, age, marital status, number of children, education, etc. This information was before the court. Thus we have before us for appellate review a record that is both free from substantial omission and verbatim. See United States v. Eubank, 12 M.J. 752 (A.F.C.M.R. 1981). I conclude therefore that the omission complained of caused no prejudice. United States v. Kelsey, 14 M.J. 545 (A.C.M. R.1982).
I would affirm the finding of guilty and the sentence.